PER CURIAM.
We affirm the judgment below on Judge Dimock’s thorough analysis of the facts and his discussion of the relevant principles and authorities set forth in his opinion reported at 177 F.Supp. 291 (D.C.S.D.N.Y.1959). An examination of the exhibits fully supports Judge Dimock’s finding that all of the features of the plaintiff’s aluminum casement window which the defendant is alleged to have appro*338priated, were readily apparent from a casual inspection of the plaintiff’s window which was available on the open market.
Affirmed.